        Case 1:21-cv-00959-AT Document 1 Filed 03/08/21 Page 1 of 12




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION
MILLWORK ARTISANS LLC,

       Plaintiff,

v.                                       CIVIL ACTION FILE
                                         NO. ______________
TRAVELERS PROPERTY
CASUALTY COMPANY OF
AMERICA and DIRECT DRIVE
LOGISTICS, INC.,

       Defendants.


                       COMPLAINT FOR DAMAGES

      COMES NOW, Plaintiff Millwork Artisans LLC (“Millwork”), and hereby

submits this Complaint for Damages, respectfully showing this Court the following:

                    PARTIES, VENUE AND JURISDICTION

                                        1.

      Millwork is a South Carolina limited liability company.

                                        2.

      Defendant Travelers Property Casualty Company of America (“Travelers”) is

a Texas corporation. Travelers may be served through its registered agent,

Corporation Service Company, located at 40 Technology Pkwy South, #300,

Norcross, GA 30092, in Gwinnett County.
           Case 1:21-cv-00959-AT Document 1 Filed 03/08/21 Page 2 of 12




                                             3.

      Defendant Direct Drive Logistics, Inc. (“DDL”) is a Wisconsin corporation.

DDL may be served through its registered agent, Tami R. Larson, at 11122 W Rogers

St., Milwaukee, Wisconsin 53227.

                                             4.

      This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332(a)(1)

because the amount in controversy exceeds $75,000.00, exclusive of interest and

costs, and this suit is between citizens of different states.

                                             5.

      This Court has supplemental jurisdiction over DDL pursuant to 18 U.S.C. §

1367(a).

                                             6.

      Venue is appropriate in this action pursuant to 28 U.S.C. 1391(b)(1) because

Travelers maintains a registered agent in Gwinnett County and is therefore deemed

to “reside” in the Northern District of Georgia for purposes of venue, and because

the agreement at issue was made here.
        Case 1:21-cv-00959-AT Document 1 Filed 03/08/21 Page 3 of 12




                         FACTUAL ALLEGATIONS

                                         7.

      Millwork is a manufacturer and seller of shutters, windows, and doors.

Customers purchase Millwork’s products from around the country. Millwork

partners with independent shipping companies to deliver orders to those customers.

                                         8.

      In September 2020, Millwork received an order from Ocean Building Corp.

in New York for a shipment of doors and other parts.

                                         9.

      Millwork contacted DDL, a freight broker, to arrange for delivery of the

materials to New York.

                                         10.

      DDL, in turn, brokered the Millwork load to a nonparty trucking company.

Unbeknownst to Millwork, that trucking company then subcontracted the shipment

of the load to another non-party trucking company which was unlicensed and not

adequately insured.

                                         11.

      On September 9, 2020, the second trucking company picked up the materials

and left for New York. Approximately four hours after picking up the load, the
         Case 1:21-cv-00959-AT Document 1 Filed 03/08/21 Page 4 of 12




driver had a traffic accident in Johnston County, North Carolina. As a result of the

accident, the entire shipment was destroyed.

                                          12.

      After the accident, Millwork made claims to various insurance companies for

reimbursement. First, Millwork made a claim to its own insurance company, Great

Northern Insurance Company (“Chubb”) for the claim. However, the policy limit for

Millwork’s insurance policy with Chubb was only $75,000.00. Chubb paid the

policy limit of the claim. Millwork never agreed to provide Chubb with any

subrogation rights to any subsequent payment it may receive relating to the accident.

                                          13.

      Thereafter, Millwork contacted DDL’s insurance company, Travelers, to

obtain payment for the remaining amount of its damage.

                                          14.

      After several months of negotiations, Millwork and Travelers ultimately

agreed that Millwork would settle its claim against Travelers’ insured, DDL, in

exchange for a settlement payment of $95,000.00 from Travelers and $5,000 from

DDL, which amount represented DDL’s deductible.

                                          15.

      Having reached an agreement with Travelers, Travelers sent Millwork a

Property Damage-Liability Release (the “Release”). Pursuant to the Release,
         Case 1:21-cv-00959-AT Document 1 Filed 03/08/21 Page 5 of 12




Millwork agreed to release all of its claims against DDL and Travelers in exchange

for a $95,000.00 payment from Travelers and a $5,000.00 payment from DDL. A

true and correct copy of the Release is attached hereto as Exhibit A.

                                          16.

      Millwork executed the Release on December 2, 2020.

                                          17.

      In accordance with their settlement agreement, Travelers executed and mailed

Millwork a check for $95,000.00 on December 3, 2020.

                                          18.

      However, after Millwork received the check, but before depositing it,

Travelers stopped payment.

                                          19.

      DDL never made the $5,000.00 payment it owed to Millwork under the

settlement agreement.

                                          20.

      On December 7, 2020, a John Gallagher, a claims representative from

Travelers, emailed Millwork’s executives to inform them that Travelers had stopped

payment on the check. Mr. Gallagher explained that the reason for the payment

stoppage was that Travelers had been informed by Chubb that Chubb had

subrogation rights to the payout that Travelers provided to Millwork.
        Case 1:21-cv-00959-AT Document 1 Filed 03/08/21 Page 6 of 12




                                          21.

      Millwork’s attorney contacted Chubb’s attorney to inform him that Chubb in

fact did not have any subrogation rights related to the payment from Travelers.

Ultimately, Chubb agreed with Millwork.

                                          22.

      Millwork and Chubb subsequently informed Travelers that Chubb was

withdrawing any claim to any money owed by Travelers.

                                          23.

      Millwork’s attorney then requested that Travelers reissue the check on which

it had previously stopped payment. However, rather than pay the $95,000.00 that

Travelers had agreed to pay, Travelers unilaterally determined that it should

recalculate the amount it would pay without the consent or agreement of Millwork.

                                          24.

      On January 6, 2021, Millwork’s attorney emailed Mr. Gallagher and informed

him that Millwork would insist on the issuance of the full $95,000.00 settlement

payment. Millwork explained that the parties had reached a settlement agreement

previously and that the agreement was evidenced by Millwork’s execution of the

Release and Traveler’s tender of the original $95,000.00 check.



                                          25.
           Case 1:21-cv-00959-AT Document 1 Filed 03/08/21 Page 7 of 12




      After ignoring Millwork’s demands for several days, Travelers emailed

Millwork’s attorney to insist again that Travelers would not reissue the $95,000.00

check. To date, Travelers and DDL have failed to pay the amounts owed pursuant to

the parties’ settlement agreement.

        COUNT ONE – BREACH OF SETTLEMENT AGREEMENT

                                           26.

      Millwork hereby reasserts and incorporates the foregoing enumerated

paragraphs as if each were set forth herein.

                                           27.

      As set forth above, Millwork, Travelers and DDL reached a settlement

agreement whereby Travelers agreed to pay Millwork $95,000.00 and DDL agreed

to pay Millwork an additional $5,000.00 in exchange for Millwork executing the

Release.

                                           28.

      Acceptance of the settlement agreement is evidenced by the fact that Travelers

issued the $95,000.00 check, sent Millwork the Release to execute, and otherwise

acted as if the parties had reached a full final agreement.
         Case 1:21-cv-00959-AT Document 1 Filed 03/08/21 Page 8 of 12




                                         29.

      Millwork upheld its end of the settlement agreement by executing and

returning the Release to Travelers.

                                         30.

      Travelers breached the settlement agreement by stopping payment on the

$95,000.00 check and failing to reissue it after the Chubb subrogation issues were

resolved.

                                         31.

      Millwork is entitled to a judgment against Travelers in the principal amount

of $95,000.00.

                                         32.

      DDL breached the settlement agreement by failing to pay the $5,000.00 it

agreed to pay.

                                         33.

      Millwork is entitled to a judgment against DDL in the principal amount of

$5,000.00.

                                        34.

      In addition to the principal amount identified above, Millwork is entitled to

prejudgment interest in the amount of 7% per annum pursuant to O.C.G.A. §§ 7-4-

2 and 7-4-15.
           Case 1:21-cv-00959-AT Document 1 Filed 03/08/21 Page 9 of 12




                                           35.

         Travelers’ wrongful conduct, as set forth above, evidences bad faith,

vexatiousness, stubborn litigiousness, and was carried out with such conscious and

reckless disregard for Millwork’s rights, that such conduct entitles Millwork to

recover its reasonable costs and expenses including, without limitation, attorney’s

fees incurred in connection with this action pursuant to O.C.G.A. § 13-6-11.

         WHEREFORE, Millwork respectfully requests a trial by jury and that this

Court:

   (1) Enter Judgment in its favor on Count One of its Complaint in the amount of

         $95,000.00 against Travelers in principal plus prejudgment interest and

         expenses;

   (2) Enter Judgment in its favor on Count One of its Complaint in the amount of

         $5,000.00 against DDL in principal plus prejudgment interest and expenses;

   (3) Award it attorney’s fees and expenses pursuant to O.C.G.A. § 13-6-11;

   (4) Tax all costs of this action to Travelers and DDL; and

   (5) Award all such further relief as this Court deems just and proper.
        Case 1:21-cv-00959-AT Document 1 Filed 03/08/21 Page 10 of 12




      Respectfully submitted on March 8, 2021.

                                                 /s/ Jonathan Palmer
                                                 Jonathan Palmer
                                                 Georgia Bar No. 453452
                                                 Nicholas Sears
                                                 Georgia Bar No. 491480

KNIGHT PALMER, LLC
One Midtown Plaza
1360 Peachtree Street, N.E., Suite 1201
Atlanta, Georgia 30309
Tel: (404) 228-4822
Fax: (404) 228-4821
jpalmer@knightpalmerlaw.com
nsears@knightpalmerlaw.com
Case 1:21-cv-00959-AT Document 1 Filed 03/08/21 Page 11 of 12




               EXHIBIT A
Case 1:21-cv-00959-AT Document 1 Filed 03/08/21 Page 12 of 12
